El Juez Asociado Sr. MacLeary,
emitió la siguiente opi-nión del Tribunal:
El recurrente en esta causa, en unión de otros dos en 24 de Abril de 1903, fué declarado culpable de robo de ganado vacuno y condenado á cuatro meses y un dia de prisión y penas accesorias. Los hechos constitutivos del delito se hallan consignados en la sentencia condenatoria del modo siguiente:
“Primero: Resultando probado: que una noclie del mes de Diciembre de 1901, los individuos Obdulio Santiago Castro, Jesús Plernández Márquez y Femando Hernández Márquez, sustrajeron del sitio en que pastaba sin ejer-cer fuerza ni violencia y con ánimo de lucro, ganado vacuno que la policía insular ocupó en la finca de los mencionados Márquez Hernández y ba sido tasado pericialmente en quinientas pesetas.”
De los tres procesados solamente Santiago ha interpuesto recurso de apelación sin seguir su causa ante este Tribunal. Ningún abogado compareció con motivo de los hechos. Nosotros hemos examinado cuidadosamente los mismos y no encontramos ningún error en el fallo del Tribunal sen-tenciador, y queda de consiguiente confirmado dicho fallo.

Confirmado.

Jueces concurrentes: Sres. Presidente, Quiñones y Asocia-dos Hernández y Sulzbacher.
El Juez Asociado Sr. Figueras no formó Tribunal en la vista de este caso.